GLENN A. NORTON, C.J.
Joanne Brown (Appellant) appeals from the trial court’s judgment of dissolution of marriage in accordance with the parties’ property settlement and separation agreement. Because her notice of appeal to this Court is untimely, her appeal is dismissed.
Under Rule 81.04(a), the notice of appeal must be filed no later than ten (10) days after the judgment becomes final. If a party files a timely authorized after-trial motion, the judgment becomes final at the expiration of ninety (90) days after the filing of the motion or, if such motion is passed on at an earlier date, at the later of: (1) thirty (30) days after the entry of judgment; or (2) disposition of the motion. Rule 81.05(a)(2). However, if no authorized after-trial motion is timely filed, the judgment becomes final thirty (30) days after the entry of the judgment. Rule 81.05(a)(1).
Here, the circuit court entered its judgment on May 16, 2005. Appellant filed a motion to vacate, reopen, correct, amend or modify the judgment on June 16, 2005. However, this motion was untimely, because it was not filed within 30 days of the entry of judgment. Rule 78.04; Rule 44.01(a). Therefore, the judgment in question became final on June 15, 2005, and the notice of appeal was due ten days later, on Monday, June 27, 2005. Rule 81.04(a); Rule 44.01(a). Appellant’s notice of appeal was filed on September 29, 2005, and it is untimely. When a notice of appeal is untimely filed, this court is without jurisdiction and must dismiss the appeal. Budd v. Budd, 157 S.W.3d 229, 230 (Mo.App. E.D.2004).
This Court issued an order directing Appellant to show cause why this appeal should not be dismissed. Appellant has not filed a response.
*812The appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE, J. and BOOKER T. SHAW, J., concur.